In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00082-CV
     ___________________________

            IN RE J.P., Relator




             Original Proceeding
233rd District Court of Tarrant County, Texas
       Trial Court No. 233-511080-12


 Before Sudderth, C.J.; Kerr and Womack, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       The court has considered relator’s petition for writ of habeas corpus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of habeas corpus and motion for emergency

relief are denied.

                                                  Per Curiam

Delivered: April 6, 2021




                                        2